                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

CHRIS FLETCHER,

        Plaintiff,

v.                                                                                  Civ. No. 18-1220 WJ/GJF

SUMMIT FOOD, et al.,

        Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)

        THIS MATTER is before the Court on Plaintiff’s pro se “Application to Proceed in the

District Court Without Prepayment of Fees or Costs” [ECF No. 4] (“Motion”). The filing fee for

Plaintiff’s civil rights complaint [ECF No. 1] is $350.00, which Plaintiff is required to pay

notwithstanding his status as a prisoner. 28 U.S.C. § 1915(b)(1) (“[I]f a prisoner brings a civil

action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of

a filing fee.”).

        Based on Plaintiff’s financial status, 1 however, the Court will not require him to

immediately pay the entire $350 filing fee, and neither will it assess “an initial partial filing fee.”

Id. (emphasis added) (requiring such an initial payment only if funds exist). Instead, the Court

will order Plaintiff to “make monthly payments of 20 percent of the preceding month’s income

credited to [his] account” until the entire filing fee of $350 is paid. § 1915(b)(2).

        IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and payment of

the initial partial filing fee is WAIVED.




1
  Plaintiff did not submit his required six-month inmate account statement in this case. He did, however, submit the
required account statement in another case, Fletcher v. Curry County Detention Center, Civ. No. 19-7 MV/KK, ECF
Nos. 6, 7. The Court’s analysis includes the account statement filed in Civ. No. 19-7.
        IT IS FURTHER ORDERED that Plaintiff (1) file monthly financial certificates and

make monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account until the $350 filing fee is paid or (2) show cause as to why such payments should be

excused. Plaintiff’s failure to comply with this order may result in DISMISSAL of the complaint

without further notice.

        IT IS FURTHER ORDERED that the Clerk provide Plaintiff with two copies of the post-

filing financial certificate.

        IT IS SO ORDERED.




                                           ________________________________________
                                           THE HONORABLE GREGORY J. FOURATT
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
